MacIntyre, J.
1. The only assignment of error argued or insisted on in the brief of the plaintiffs in error is that the verdict in the county court was without evidence to support it, and that the judge of the superior court erred in overruling the certiorari. It appearing that there was evidence to support the verdict, this court is without authority to reverse the judgment.
2. The evidence warranted the verdict, and the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and Guerry, J., oonour.